DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11, filed 01/05/2021, with respect to the drawings (Figure 7) have been fully considered and are persuasive.  The objection of Figure 7 has been withdrawn. 
Applicant’s arguments, see pages 11-16, filed 01/05/2021, with respect to the 35 U.S.C 112 and 35 U.S.C 101 rejections have been fully considered and are persuasive.  The 35 U.S.C 112 and 35 U.S.C 101 rejections of claims 1-19 have been withdrawn. 
Applicant's arguments, see pages 11-16, filed 01/05/2021, with respect to the 35 U.S.C 103 rejections of claims 1-19 have been fully considered but they are not persuasive.  Applicant argues that the cited references, Hamilton et al., Ferguson-Pell et al., Roosmalen et al., and Wei, fail to meet the requirements necessary to establish a prima facie case of obviousness.  The applicant further argues that the combination of Hamilton et al. and Ferguson-Pell et al. is improper and that claim 1 is therefore non-obvious over the cited references.  However, the combination of Hamilton et al. and Ferguson-Pell et al. is proper and the rejection is upheld.  Please see the rejection below.
In response to applicant's argument that the combination of Hamilton et al. and Ferguson-Pell et al. would render the prior art unsatisfactory for its intended purpose, the test for obviousness is not whether the features of a secondary reference may be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Ferguson-Pell is relied upon to sense a motion parameter with a sensor that is positioned on a wheelchair.  Hamilton teaches the remaining limitations, including a wheelchair system and a plurality of neural stimulating electrodes.  While Hamilton does teach sensors on the body, as the applicant points out, Hamilton does teach obtaining sensor data that determines sensor thresholds for classifying wheelchair propulsion activity (e.g. ramp ascent versus level propulsion) and cycle phasing (paragraph [0031]).  Hamilton, by teaching that systems without closed-loop feedback from the muscles “can force muscle movement, but that movement is strongly distorted (i.e. either dysfunctional or ‘robot like’)” (paragraph [0054]), teaches one of ordinary skill in the art the possibility that the sensors do not necessarily have to be a part of a closed-loop system to cause muscle stimulation and movement.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (as per MPEP 2123 (II)).  Therefore, the combination of the cited references, Hamilton et al. and Ferguson-Pell et al., is proper. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, et al. (U.S PGPUB No. 2013/0123568) in view of Ferguson-Pell, et al. (WO 2017/059534).
Regarding claim 1, Hamilton teaches a wheelchair system providing neural stimulation to a user (paragraphs [0031]-[0033]), said system comprising: a wheelchair (paragraphs [0031]-[0032]); a plurality of neural stimulating electrodes, each said electrode attached to a respective muscle of said user for activating said respective 
Ferguson-Pell teaches systems and techniques for monitoring the activity of wheelchair users (Page 1, lines 29-30).  Ferguson-Pell further teaches (Figures 1 and 2, elements 200, 202, 204, 205, and 208) a sensor positioned on said wheelchair for measuring a motion parameter thereof and generating one or more signals indicative of said motion parameter (Page 6, line 22 - Page 7, line 6).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hamilton’s wheelchair system with the teachings of Ferguson-Pell’s wheelchair system.  Hamilton teaches (Figure 1, element 20) motion sensors located on the user to gather and provide feedback signals to a processor (Paragraph [0032]; Paragraph [0034], lines 19-21).  It would have been obvious to one of ordinary skill in the art that sensors for gathering motion parameters could also be positioned on the wheelchair as Ferguson-Pell teaches that including sensors on the body of the wheelchair will aid in determining many motion parameters such as wheel velocity, wheelchair acceleration, rolling 
Regarding claim 2, Hamilton teaches the wheelchair system according to claim 1 (paragraphs [0031]-[0033]), wherein said controller is mounted on one of said wheelchair or said user (paragraph [0037], lines 12-17). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further combined the teachings of Hamilton’s wheelchair system with the modified teachings of Hamilton and Ferguson-Pell.  Hamilton teaches a system (Figure 1) that uses surface EMG and movement sensor data to determine trunk muscle activity and sensor thresholds for classifying wheelchair propulsion activity and cycle phasing (paragraph [0031]).  Hamilton further teaches wherein a “flexible computer”, or processor, is incorporated in the fabric of the advanced skin interface microelectrode system so that the person being treated would wear the processor (paragraph [0037], lines 12-17).  Therefore, claim 2 is unpatentable over Hamilton, et al. and Ferguson-Pell, et al.
Regarding claim 3, Hamilton teaches the wheelchair system according to claim 1 (paragraphs [0031]-[0033]), wherein said motion parameter comprises a linear motion parameter (paragraph [0032], lines 1-7; paragraph [0034], lines 19-21).  Ferguson-Pell also teaches the limitation of instant claim 3, that is wherein said motion parameter comprises a linear motion parameter (Page 2, lines 4-10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further combined teachings from the wheelchair systems of Hamilton and Ferguson-Pell with the modified teachings of 
Regarding claim 4, Hamilton teaches the wheelchair system according to claim 3 (paragraphs [0031]-[0033]), wherein said linear motion parameter is oriented in a direction of motion of said wheelchair (paragraph [0032], lines 1-7), said linear motion parameter being selected from the group consisting of linear velocity, linear acceleration and combinations thereof (paragraph [0032], lines 1-7; paragraph [0034], lines 19-21).  Ferguson-Pell also teaches the limitation of instant claim 4, that is wherein said linear motion parameter being selected from the group consisting of linear velocity, linear acceleration and combinations thereof (Page 2, lines 4-10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further combined teachings from the wheelchair systems of Hamilton and Ferguson-Pell with the modified teachings of Hamilton and Ferguson-Pell.  Hamilton teaches the use of a 3-axis accelerometer on the body of the user to characterize upper extremity activity.  It would have been obvious to one of ordinary skill in the art that the acceleration of the user’s hand when 
Regarding claim 5, Hamilton teaches the wheelchair system according to claim 4 (paragraphs [0031]-[0033]), wherein said electrodes are attached to muscles selected from the group consisting of erector spinae, quadratus lumborum, gluteus maximus, posterior adductor and combinations thereof (Paragraph [0039], lines 12-20; paragraph [0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Hamilton’s wheelchair system with the modified teachings of Hamilton and Ferguson-Pell.  Hamilton teaches a system (Figure 1) that uses surface EMG and movement sensor data to determine trunk muscle activity and sensor thresholds for classifying wheelchair propulsion activity and cycle phasing (paragraph [0031]).  Hamilton also teaches wherein the electrodes can be adjusted and moved to stimulate the leg, knee, and ankle to move; specifically Hamilton explains that the programmed microprocessor could produce hip movement by generating control signals for stimulation transducers 
Regarding claim 6, Hamilton teaches the wheelchair according to claim 5 (paragraphs [0031]-[0033]), wherein said electrodes are implanted beneath said user's skin (paragraph [0015], lines 9-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Hamilton’s wheelchair system with the modified teachings of Hamilton and Ferguson-Pell.  Hamilton teaches a system (Figure 1) that uses surface EMG and movement sensor data to determine trunk muscle activity and sensor thresholds for classifying wheelchair propulsion activity and cycle phasing (paragraph [0031]).  Hamilton makes it clear that percutaneous stimulation is a possible stimulation performed by the taught wheelchair system (paragraph [0015], lines 9-13).  Percutaneous Electrical Nerve Stimulation (PENS) uses needle electrodes to deliver current closer to the nerves or the muscles beneath the skin as explained by Revord (“Revord, Percutaneous Electrical Nerve Stimulation and Electrical Nerve Stimulation and Electrical Muscle Stimulation. Spine-health. April 21, 2017”).  Therefore, claim 6 is unpatentable over Hamilton, et al. and Ferguson-Pell, et al.
Regarding claim 7, Hamilton teaches the wheelchair according to claim 5 (paragraphs [0031]-[0033]), wherein said electrodes are mounted on a surface of said user's skin (paragraph [0002], lines 9-13; paragraph [0039], lines 8-11; paragraph [0052]).

Regarding claim 8, Hamilton teaches the wheelchair system according to claim 1 (paragraphs [0031]-[0033]), wherein said motion parameter comprises an angular motion parameter (paragraph [0043]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Hamilton’s wheelchair system with the modified teachings of Hamilton and Ferguson-Pell.  Hamilton teaches a system (Figure 1) that uses surface EMG and movement sensor data to determine trunk muscle activity and sensor thresholds for classifying wheelchair propulsion activity and cycle phasing (paragraph [0031]).  Hamilton teaches that the wheelchair system includes 3-axis gyroscopes and 3-axis accelerometers that can be combined to determine angular velocities and accelerations (paragraph [0043]).  Therefore, claim 8 is unpatentable over Hamilton, et al. and Ferguson-Pell, et al.
Regarding claim 9, Hamilton teaches the wheelchair system according to claim 8 (paragraphs [0031]-[0033]), wherein said angular motion parameter being selected from the group consisting of angular acceleration, angular velocity, and combinations thereof (paragraph [0043]).  Hamilton does not teach the limitation of instant claim 9, that is wherein said angular motion parameter is oriented about a turning axis of said wheelchair.
Ferguson-Pell teaches systems and techniques for monitoring the activity of wheelchair users (Page 1, lines 29-30).  Ferguson-Pell further teaches (Figures 1 and 2, elements 200, 202, and 204) wherein said angular motion parameter is oriented about a turning axis of said wheelchair (page 6, line 30 - page 7, line 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hamilton’s wheelchair system with the teachings of Ferguson-Pell’s wheelchair system.  It would have been obvious to orient the angular motion parameter about a turning axis of the wheelchair to be able to determine angular motion parameters at different radii from the axis (page 7, lines 23-27).  This feature would also potentially allow the system to determine whether the user activity level reaches over-exertion based on motion parameters of the wheelchair (page 3, lines 17-21).  Therefore, claim 9 is unpatentable over Hamilton, et al. and Ferguson-Pell, et al.
Regarding claim 10, Hamilton teaches the wheelchair system according to claim 9 (paragraphs [0031]-[0033]), wherein said electrodes are attached to muscles selected from the group consisting of right erector spinae, right quadratus lumborum, right gluteus maximus, right posterior adductor, left erector spinae, left quadratus 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Hamilton’s wheelchair system with the modified teachings of Hamilton and Ferguson-Pell.  Hamilton teaches a system (Figure 1) that uses surface EMG and movement sensor data to determine trunk muscle activity and sensor thresholds for classifying wheelchair propulsion activity and cycle phasing (paragraph [0031]).  Hamilton also teaches wherein the electrodes can be adjusted and moved to stimulate the leg, knee, and ankle to move; specifically Hamilton explains that the programmed microprocessor could produce hip movement by generating control signals for stimulation transducers which stimulate the iliacus, hamstring, and gluteal muscles (paragraph [0051]).  Therefore, claim 10 is unpatentable over Hamilton, et al. and Ferguson-Pell, et al.
Regarding claim 11, Hamilton teaches the wheelchair system according to claim 10 (paragraphs [0031]-[0033]), wherein said electrodes are implanted beneath said user's skin (paragraph [0002], lines 9-13; paragraph [0039], lines 8-11; paragraph [0052]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Hamilton’s wheelchair system with the modified teachings of Hamilton and Ferguson-Pell.  Hamilton teaches a system (Figure 1) that uses surface EMG and movement sensor data to determine trunk muscle activity and sensor thresholds for classifying wheelchair propulsion activity and cycle phasing (paragraph [0031]).  Hamilton makes it 
Regarding claim 12, Hamilton teaches the wheelchair system according to claim 10 (paragraphs [0031]-[0033]), wherein said electrodes are mounted on a surface of said user's skin (paragraph [0002], lines 9-13; paragraph [0039], lines 8-11; paragraph [0052]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Hamilton’s wheelchair system with the modified teachings of Hamilton and Ferguson-Pell.  Hamilton teaches a system (Figure 1) that uses surface EMG and movement sensor data to determine trunk muscle activity and sensor thresholds for classifying wheelchair propulsion activity and cycle phasing (paragraph [0031]).  Hamilton teaches that the wheelchair system will employ electrodes that are embedded in the wearable garment for the user, making it clear that the electrodes are placed onto the user’s skin (paragraph [0039], lines 8-11).  Therefore, claim 12 is unpatentable over Hamilton, et al. and Ferguson-Pell, et al.
Regarding claim 13, Hamilton teaches the wheelchair system according to claim 1 (paragraphs [0031]-[0033]), wherein said sensor comprises an inertial measurement unit (paragraph [0043]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Hamilton’s wheelchair system with the modified teachings of Hamilton and Ferguson-Pell.  Hamilton teaches a system (Figure 1) that uses surface EMG and movement sensor data to determine trunk muscle activity and sensor thresholds for classifying wheelchair propulsion activity and cycle phasing (paragraph [0031]).  Hamilton teaches that the wheelchair system includes sensors that incorporate a 3-axis gyroscope and a 3-axis accelerometer that work together to provide proper feedback to the control unit (paragraph [0043]).  Therefore, claim 13 is unpatentable over Hamilton, et al. and Ferguson-Pell, et al.
Regarding claim 14, Hamilton teaches the wheelchair system according to claim 1 (paragraphs [0031]-[0033]), wherein said sensor comprises at least one gyroscope and at least one accelerometer (paragraph [0043]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Hamilton’s wheelchair system with the modified teachings of Hamilton and Ferguson-Pell.  Hamilton teaches a system (Figure 1) that uses surface EMG and movement sensor data to determine trunk muscle activity and sensor thresholds for classifying wheelchair propulsion activity and cycle phasing (paragraph [0031]).  Hamilton teaches that the wheelchair system includes sensors that incorporate a 3-axis gyroscope and a 
Regarding claim 15, Hamilton teaches the wheelchair system according to claim 1 (paragraphs [0031]-[0033]), (Figure 2, element 200) wherein said sensor comprises a radio frequency transmitter for wirelessly transmitting said signals to said controller (paragraph [0014]; paragraphs [0037]-[0038]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined further teachings of Hamilton’s wheelchair system with the modified teachings of Hamilton and Ferguson-Pell.  Hamilton teaches a system (Figure 1) that uses surface EMG and movement sensor data to determine trunk muscle activity and sensor thresholds for classifying wheelchair propulsion activity and cycle phasing (paragraph [0031]).  Hamilton also teaches that an example treatment device for electrical stimulation, which could be implemented in the wheelchair system, is a Bioness radio-frequency controlled NESS L300TM (paragraph [0014]).  Therefore, claim 15 is unpatentable over Hamilton, et al. and Ferguson-Pell, et al.
Regarding claim 16, Hamilton teaches the wheelchair system according to claim 1 (paragraphs [0031]-[0033]), wherein said controller comprises a radio frequency receiver for receiving said signals and a microprocessor in communication with said receiver (paragraph [0014], paragraph [0033], lines 11-18; paragraphs [0037]-[0038]). 
TM and it would have been obvious to one of ordinary skill in the art that such a device would have a radio frequency receiver (paragraph [0014]).  Hamilton further teaches that the electrical stimulation device of the wheelchair system includes a control system operable to automatically receive feedback from at least one characteristic of the muscle from the detected muscle response and adjust at least one parameter of the muscle stimulation signal in real-time (paragraph [0033], lines 11-18).  Therefore, claim 16 is unpatentable over Hamilton, et al. and Ferguson-Pell, et al.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, et al. (U.S PGPUB No. 2013/0123568) and Ferguson-Pell, et al. (WO 2017/059534), further in view of van Roosmalen, et al (U.S PGPUB No. 2009/0309344) and Wei (CN 205913475).
Regarding claim 17, Hamilton teaches the wheelchair system according to claim 1 (paragraphs [0031]-[0033]).  Hamilton does not teach the limitation of instant claim 17, that is wherein the wheelchair system is further comprising a seat belt controlled by a 
Van Roosmalen teaches wheelchair accessible restraint systems for use in vehicles (paragraph [0003]).  Van Roosmalen also teaches (Figure 1, elements 30, 60, and 300) a wheelchair system that includes a control system, a motor, one or more sensors, and a controller so that tension of the seat belt restraint is automatically regulated to provide the user with a snug and safe fit when the user is positioned within the safety restraint system (Paragraph [0042], lines 26-32).  Van Roosmalen does not teach the limitation of instant claim 17, that is wherein the motor is mounted on the wheelchair.
Wei teaches (Figure 1) a multifunctional wheelchair that comprises a telescopic sunshade, armguard, steel body bracket, an alarm, a GPS locator, a cushion, a wheel rod, a steering wheel, a pedal, a brake wheel, a lower rack, a brake motor, a safety belt, etc. (the paragraph beginning with “In order to solve said technical problem”).  Wei also teaches (Figure 1, element 14) wherein the safety belt is connected to the steel body (the paragraph beginning with “Referring to FIG. 1 to FIG 2”).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the modified teachings of Hamilton and Ferguson-Pell with the wheelchair system teachings of van Roosmalen and Wei.  Van Roosmalen clearly teaches (Figure 1, elements 30, 60, and 300) the use of a safety belt, controlled by a motor and controller, in order to tighten the safety belt that holds the user of the wheelchair in place (Paragraph [0042], lines 26-32).  Even though van Roosmalen’s safety belt isn’t directly mounted on the wheelchair, teachings such as those of Wei (Figure 1, elements 13 and 14) show that a safety belt was a well-the paragraph beginning with “Referring to FIG. 1 to FIG 2”).  The motor controlling the safety belt is also not mounted on the wheelchair, but Wei again makes it clear (Figure 1, element 14) that the use of a motor mounted on a wheelchair was a well-known feature as Wei’s wheelchair system includes one for controlling brakes.  It would have been obvious to one of ordinary skill in the art that the motor for controlling the safety belt and allowing the safety belt to be tightened could have been mounted on the wheelchair (the paragraph beginning with “Referring to FIG. 1 to FIG 2”).  Therefore, claim 17 is unpatentable over Hamilton, et al. and Ferguson-Pell, et al., further in view of van Roosmalen, et al. and Wei.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, et al. (U.S PGPUB No. 2013/0123568) and Ferguson-Pell, et al. (WO 2017/059534), further in view of Biderman, et al. (U.S PGPUB No. 2016/0075226).
Regarding claim 18, Hamilton teaches the wheelchair system according to claim 1 (paragraphs [0031]-[0033]).  Hamilton does not teach the limitation of instant claim 18, that is wherein the wheelchair system is further comprising a brake controlled by an actuator mounted on said wheelchair, said controller controlling said actuator for applying said brake.
Biderman teaches a method and system for installing and maintaining motorized wheels for many wheeled vehicles, including wheelchairs (paragraphs [0004]-[0005]).  Biderman also teaches (Figure 2A, elements 100, 208 – motor control system, e.g., actuator, and 214; Figure 6A, element 620) a wheelchair system further comprising a brake controlled by an actuator mounted on said wheelchair (paragraph [0274], [0301], and [0360]), (Figure 2A, elements 100, 208, and 214 – control system, e.g., controller; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified teachings of Hamilton’s wheelchair system with Biderman’s method and system for installing and maintaining motorized wheels for wheelchairs.  Biderman explains that motor-controlled brakes can be paired with proximity sensors that may work with the braking system to trigger automated actions of decreasing speed if the wheelchair was coming into close proximity to an object (paragraphs [0337]-[0338]).  Therefore, claim 18 is unpatentable over Hamilton, et al., Ferguson-Pell, et al, and Biderman, et al.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, et al. (U.S PGPUB No. 2013/0123568) in view of Ferguson-Pell, et al. (WO 2017/059534).
Regarding claim 19, Hamilton teaches the wheelchair system according to claim 1 (paragraphs [0031]-[0033]). Hamilton does not teach the limitation of instant claim 19, that is wherein the wheelchair system is further comprising a distress indicator controlled by said controller for broadcasting a distress call.
Ferguson-Pell teaches systems and techniques for monitoring the activity of wheelchair users (Page 1, lines 29-30).  Ferguson-Pell further teaches (Figures 2 and 3, elements 200, 300, and 316) further comprising a distress indicator controlled by said controller for broadcasting a distress call (Page 19, lines 14-18; Page 3, lines 17-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified teachings of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        





/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792